Case 1:18-cv-00002-PKC-PK Document 41-2 Filed 02/11/19 Page 1 of 1 PagelD #: 231

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
on NOTICE OF MOTION
Fukelman, et al. v. Delta Airlines, Inc. TO ADMIT COUNSEL
PRO HAC VICE
18-2
x

 

TO: Opposing Counsel

Ira Gregg Rosenstein, Morgan Lewis & Bockius, LLP

 

101 Park Avenue, New York, NY 10178

 

PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion
and the Certificate(s) of Good Standing annexed thereto, we will move this Court pursuant to
Rule 1.3(c) of the Local Rules of the United States District Courts for the Southern and Eastern

Districts of New York for an Order allowing the admission of movant, a member of the firm of

Schafkopf Law, LLC and a member in good standing of the bar(s) of the State(s)

 

of PA and NJ , as attorney pro hac vice to argue or try this case
in whole or in part as counsel for Plaintiff/Defendant Fukelman, et al
There are no pending disciplinary proceedings against me in any State or Federal court. (If there

are any disciplinary proceedings, describe them.)

Respectfully submitted,

a

Dated: 2/11/19 a4 i eee

é a
pigiature of chatkopt Law, LLC

Firm Name
Address 11 Bala Ave.
Bala Cynwyd, PA 19004

Email gary@schaflaw.com
Phone 610-664-5200 ext 104

 

 

 

 
